Citation Nr: 9911929	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-29 256	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right ear otitis 
media with bulging eardrum.

2.  Entitlement to service connection for bilateral hearing 
loss with tinnitus.

3.  Entitlement to service connection for arthritis and 
carpal tunnel syndrome of the right wrist.

4.  Entitlement to a higher (compensable) rating for a scar 
of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
February 1960 and from October 1961 to June 1962.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the RO.  The RO 
granted service connection and a noncompensable rating for a 
right wrist scar (residual of a ganglionectomy); the veteran 
appeals for a higher rating.  He also appeals the RO's 
decisions which denied service connection for right ear 
otitis media with bulging eardrum, bilateral hearing loss and 
tinnitus, and arthritis and carpal tunnel syndrome of the 
right wrist.  


FINDINGS OF FACT

1.  The claims of service connection for right ear otitis 
media with bulging eardrum, for bilateral hearing loss with 
tinnitus, and for arthritis and carpal tunnel syndrome of the 
right wrist are implausible.

2.  The service-connected right wrist scar (residual of a 
ganglionectomy) is asymptomatic and causes no functional 
impairment.


CONCLUSIONS OF LAW

1.  The claims of service connection for right ear otitis 
media with bulging eardrum, for bilateral hearing loss with 
tinnitus, and for arthritis and carpal tunnel syndrome of the 
right wrist are not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).

2.  The criteria for a compensable rating for a right wrist 
scar have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.118, Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
February 1958 to February 1960 and from October 1961 to June 
1962.  His service personnel records show his military 
occupational specialty was an interpreter.

Service medical records from the veteran's first period of 
service show that in May 1959 and August 1959 he was 
diagnosed as having a ganglion of the radio-carpal joint of 
the right wrist.  In August 1959, he gave a history of 
noticing an enlargement on his right wrist for about two 
years, with symptoms worse in the past 6 months.  He 
underwent ganglionectomy of the right wrist in August 1959.  
The service separation examination in November 1959 noted no 
pertinent defects other than a right wrist ganglionectomy 
scar.

Service medical records from the veteran's second period of 
service show that in December 1961 he complained of being 
unable to hear out of his right ear; he was diagnosed and 
treated for serous otitis media of the right ear with bulging 
eardrum.  The remainder of the service medical records are 
negative for any pertinent problems.  At the May 1962 service 
separation examination, the upper extremities, ears and 
eardrums, and hearing (by audiometer testing) were normal.  
On an accompanying medical history form, the veteran reported 
a history of prior removal of a ganglion from his right 
wrist, but he did not report any current related problems and 
he denied a history of ear problems, arthritis or other joint 
problems, and neurological problems.

In April 1995, the veteran filed an informal claim for 
service connection for a right wrist condition.

Private outpatient treatment reports from Abdul Razaq, M.D. 
(including related EMG and nerve conduction studies), 
covering the period of May 1995 to July 1995, show the 
veteran had bilateral carpal tunnel syndrome, worse on the 
right side.  The veteran gave a history of noticing hand 
symptoms about 6 months earlier.  He also reported a history 
of arthritis of the wrist and hand, a cervical spine 
disorder, and a shoulder problem with impingement.

September 1995 private audiological studies from Yousef 
Sbaith, M.D. show pure tone thresholds of the right ear of 0, 
10, 5, 15, and 50 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Pure tone thresholds of the left ear 
were 0, 5, 15, 25 and 45, respectively.  Speech 
discrimination was 92 percent bilaterally.  The veteran 
reported having a longstanding, gradually worsening hearing 
loss.  He stated that he had a history of ear infections 
which were worse in the right ear.  He reported a past 
history of military noise exposure and related that he 
currently hunted with no hearing protection.  The impression 
was that the veteran had normal hearing below 3 kHz, sloping 
to a moderate high frequency sensorineural loss with good 
speech discrimination at softer than conversational levels 
bilaterally.

In April 1996, the veteran filed formal claims for service 
connection for bilateral hearing loss, a right wrist 
ganglion, right wrist arthritis, right wrist nerve damage, 
and right ear otitis media with bulging eardrum.  

In an April 1996 report, Dr. Sugarman reported that he 
examined the veteran in March 1996.  The doctor related that 
the veteran gave a history which included serous otitis media 
which resulted in a bulging eardrum during service, and a 
ganglion secondary to an infiltration course fall, with 
removal of the ganglion in service.  He also reported that 
the veteran's history included never recovering full wrist 
motion and continued discomfort periodically in the wrist.  
The veteran reported he had increasing discomfort and 
continued limitation of motion throughout the years.  Dr. 
Sugarman said that the veteran was treated by Dr. Razaq in 
May 1995 and that at that time the veteran was thought to 
possibly have carpal tunnel syndrome and a history of 
previous arthritis in the wrist and hand, secondary to the 
ganglion.  Dr. Sugarman related that based on reasonable 
medical certainty that the veteran showed residuals from the 
injury as given in his history for a fall, subsequent 
ganglion and permanency of restriction of motion of the right 
wrist.  

At a July 1996 VA general examination, the veteran gave a 
history of a right hand problem and noted a right wrist 
ganglion was removed in service.  He also gave a history of 
ear infections, hearing loss, and shoulder problems.  
Examination findings were essentially normal.  Diagnoses 
included shoulder problems, decreased function of the right 
hand, possible gout, and history of ear infections.

On July 1996 VA audio-ear disease examination, the veteran 
reported having progressive hearing loss over the years.  He 
related a history of having intermittent right ear 
infections, 2-3 times over the past winter.  He stated that 
his last infection was in May.  Physical examination was 
normal except for slight thickening of the right eardrum.  
The examiner stated that the veteran may have intermittent 
Eustachian tube problems on the right, as evidenced by upper 
respiratory tract infection triggering right ear problems.

On July 1996 VA audio examination, the veteran related that 
he had recurrent ear infections in the right ear which were 
accompanied by periodic sharp pain and vertigo.  He stated 
that he was treated for otitis media in service and that he 
now had infrequent tinnitus.  Audiological examination 
revealed pure tone thresholds of the right ear of 10, 10, 5, 
15, and 45 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 5, 
5, 20, 30 and 55 hertz, respectively.  Speech discrimination 
was 92 percent in the right ear and 94 percent in the left 
ear.  A summary of the audiological test results revealed 
that the veteran's right ear had normal hearing from 250 
through 3000 hertz with a moderate to mild sensorineural loss 
from 4000 through 8000 hertz.  His left ear had normal 
hearing from 250 through 2000 hertz, with a mild to moderate 
sensorineural loss from 3000 to 8000 hertz.


At a July 1996 VA joints examination, the veteran gave a 
history which included a ganglionectomy in service and being 
evaluated for carpal tunnel syndrome in the past 2 years.  It 
was noted the veteran was quite insistent that the service 
ganglionectomy was responsible for his right hand carpal 
tunnel syndrome.  On examination it was noted there was a 
well-healed operative scar on the dorsum of the right hand at 
the most proximal portion, as a result of the ganglionectomy.  
The scar was described as benign, with no recurrence of a 
ganglion.  Signs of right carpal tunnel syndrome were also 
noted.  Impressions included status-post gangliectomy of the 
right wrist with no evidence of recurrence, and signs and 
symptoms that point to carpal tunnel syndrome of the right 
hand to a mild degree.  The examiner stated that he could see 
no connection between the ganglionectomy done in 1962 and the 
appearance of carpal tunnel symptoms in the past 2 years.  

July 1996 X-ray studies revealed moderate degenerate changes 
throughout both hands.  There was no evidence of acute bony 
injury in either hand. 

In September 1996, the VA examiner provided follow-up 
information to his VA joints examination report.  He stated 
that ganglionectomy in 1962 did not contribute to any 
functional defect of the right hand today.  He stated that 
moderate degenerative arthritis of both hands (seen by X-
rays) was probably the cause of functional deficit.  In 
October 1996, he reported that osteoarthritis of the hands in 
a 66 year old veteran cannot be attributable to a 
ganglionectomy done 34 years ago.

In November 1996, the doctor who performed the recent VA ear 
examination noted that the diagnoses were slight thickening 
of the right eardrum and bilateral hearing loss.

In an April 1997 substantive appeal, the veteran alleged that 
his carpal tunnel syndrome and arthritis of the right wrist 
were secondary to his ganglionectomy in service.

In an April 1997 letter, Dr. Yousef Abu-Sbaih stated that he 
treated the veteran in March and April 1997 and that he also 
treated him in 1995.  The doctor stated that the veteran 
complained of tinnitus and frequent ear infections which the 
veteran believed were related to time he spent in the 
service.  The doctor stated that may be the case but that he 
would leave that decision to the service.  Examination on all 
the veteran's visits showed that the ear canals were clean 
and eardrums were intact with no fluid or infection.  The 
rest of ENT examinations were normal.  He stated that the 
veteran's diagnoses were tinnitus and bilateral high 
frequency sensorineural hearing loss possibly related to 
exposure to loud noise in service. 

An April 1997 audiological report from Dr. Abu-Sbaith shows 
that the veteran was monitored for long-standing hearing 
loss.  Audiological studies showed pure tone thresholds of 
the right ear of 5, 10, 10, 20, and 45 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  Pure tone 
thresholds of the left ear were 5, 10, 25, 45 and 65 hertz, 
respectively.  Speech discrimination was 96 percent in the 
right ear and 100 percent in the left ear.  During 
evaluation, the veteran reported having otitis media, 
bilateral tinnitus, and significant noise exposure in the 
past.  Results of the evaluation revealed moderate to severe 
high frequency SNHL form 4000hz bilaterally.

In an October 1997 statement, the veteran said that he was 
exposed to loud noises in service, from weapons and 
explosives, during basic training and combat engineer 
training.  He argued that this acoustic trauma was 
responsible for his current hearing loss and tinnitus.

II.  Analysis-Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A. Bilateral Hearing Loss with Tinnitus 

Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records fail to demonstrate that the veteran 
had hearing loss or tinnitus during his 1958-1960 and 1961-
1962 active duty.  Hearing was normal in both ears during 
service, including on the last separation examination.  There 
is no medical evidence of hearing loss within the year after 
service, to a compensable degree or otherwise.  The first 
post-service medical evidence of hearing loss is a 1995 
audiological examination, and the veteran subsequently also 
complained of tinnitus.  Recent medical evidence shows a 
current hearing loss disability under the standard of 
38 C.F.R. § 3.385.

In order for the veteran to submit well-grounded claims for 
service connection, there would have to be medical evidence 
to link the current hearing loss and tinnitus disability to 
service, but no such medical evidence has been submitted.  
Caluza, supra.  The veteran's assertion that he currently has 
hearing loss and tinnitus due to service noise exposure does 
not serve to make his claim well grounded since, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Dr. Abu-Sbaih's April 1997 statement 
does not specifically link current hearing loss and tinnitus 
to service.  The doctor only equivocally stated that such may 
be the case, and from the context of the doctor's letter it 
appears he was only reciting the veteran's self-reported lay 
history.  Consequently, such statement is insufficient to 
make the claim well grounded.  LeShore v. Brown, 8 Vet.App. 
406 (1995); Tirpak v. Derwinski, 2 Vet.App. 609 (1992)

Since the veteran has not submitted competent medical 
evidence showing that his current hearing loss and tinnitus 
are linked to service, his claims for service connection are 
implausible and must be denied as not well grounded.  Caluza, 
supra.

B.  Right Ear Otitis Media with Bulging Eardrum

Service medical records from the veteran's first period of 
service are negative for this condition.  Service medical 
records from his second period of service show that in 
December 1961 he was treated for right ear otitis media with 
bulging eardrum.  Later service medical records are negative 
for the condition, and the ears and eardrums were normal at 
the May 1962 separation examination.  There is no post-
service medical evidence of right ear problems for decades 
after service.  Medical records from 1995-1997 refer to 
recent right ear infections with slight thickening of the 
right eardrum, but there is no medical evidence linking the 
current condition to service.  

In the absence of competent medical evidence showing that the 
veteran currently has right ear otitis media with bulging 
eardrum which is related to service, his claim of service 
connection is not well grounded.  Caluza, supra.  The 
veteran's lay statements on such matters do not serve to make 
his claim well-grounded, nor do mere recitations in medical 
records of his lay history (e.g., in the April 1997 private 
doctor's letter) constitute competent medical evidence for a 
well-grounded claim.  LeShore, supra.  Consequently, the 
claim for service connection must be denied as not well 
grounded.  Caluza, Supra. 

C. Arthritis and Carpal Tunnel Syndrome of the Right Wrist

Arthritis will be presumed to have been incurred in service 
if it is manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has carpal tunnel syndrome and 
arthritis of the right wrist as a result of his 
ganglionectomy of the right wrist in service in 1959.  
Service medical records from both the veteran's first and 
second periods of service are negative for any complaints or 
findings referable to carpal tunnel syndrome or arthritis of 
the right wrist.  The conditions are first shown decades 
after service.  

In support of his claim, the veteran submitted an April 1996 
report from Dr. Sugarman who opined the veteran showed 
residuals from an injury, as based on his history for a fall 
in service, subsequent ganglion, and continuing problems 
thereafter.  The service medical records are negative for any 
fall involving the right wrist, and the records do not show 
any problems following the ganglionectomy in service.  Dr. 
Sugarman did not specifically state that the veteran's carpal 
tunnel syndrome or arthritis of the wrist is due to service, 
including his ganglionectomy of the right wrist in service.  
Dr. Sugarman erroneously reports that treatment from Dr. 
Razaq in May 1995 revealed that the veteran possible had 
carpal tunnel syndrome and a history of arthritis of the 
wrist, secondary to ganglion which was due to an injury while 
on active duty.  Dr. Razaq treatment reports fail to make 
such a connection.  A medical opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet.App. 458 (1993).  Under these circumstances, Dr. 
Sugarman's April 1996 statement does not provide a medical 
link between the veteran's service and his post-service 
carpal tunnel syndrome and arthritis of the right wrist.

The veteran has not provided any other evidence which shows a 
relationship or nexus between service (including the 
ganglionectomy in 1959) and carpal tunnel syndrome and 
arthritis of the right wrist.  In 1996 a VA examiner stated 
that he could see no connection between the ganglionectomy in 
service and the appearance of carpal tunnel symptoms in the 
past two years, that the ganglionectomy in service did not 
contribute to any functional defect of the right hand today, 
that the veteran's deficit of the hand was probably caused by 
moderate degenerative arthritis which he had in both hands as 
seen on X-ray studies, and that osteoarthritis of the hands 
in a 66 year old veteran cannot be attributable to a 
ganglionectomy done 34 years ago.

In the absence of competent medical evidence linking the 
veteran's carpal tunnel syndrome and arthritis of the wrist 
to service, to include his 1959 ganglionectomy, his claim 
must be denied as not well grounded.

III.  Analysis-Higher Rating

The veteran's claim for a higher (compensable) rating for his 
service-connected right wrist scar (residual of a 
ganglionectomy) is well grounded; the evidence has been 
properly developed and there is no further VA duty to assist 
him with this claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A 10 percent rating will be assigned for superficial scars 
which are poorly nourished with repeated ulceration 
(38 C.F.R. § 4.118, Code 7803) or which are tender and 
painful on objective demonstration (Code 7804); scars may 
also be rated based on any limitation of function of the part 
affected (Code 7805).  When the requirements for a 
compensable rating are not met, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.

After the ganglionectomy was performed in service in 1959, a 
residual scar was noted at times, but the service and post-
service medical records do not describe any symptoms or 
functional impairment from the surgical scar.  At the 1996 VA 
examination, it was noted the scar was well-healed, benign, 
and caused no functional impairment.  

The weight of the evidence demonstrated the right wrist scar 
is asymptomatic, causes no functional impairment, and is 
properly rated noncompensable.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for right ear otitis media with bulging 
eardrum is denied.

Service connection for bilateral hearing loss with tinnitus 
is denied.

Service connection for arthritis and carpal tunnel syndrome 
of the right wrist is denied.

A compensable rating for a scar of the right wrist is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 


